Citation Nr: 1704334	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  13-24 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for vertigo.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD


M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964.

This matter is before the Board of Veterans' Appeals (Board) from a March 2013 rating decision a Regional Office (RO) of the Department of Veterans Affairs (VA).

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.

In a May 2015 decision, the Board denied the Veteran's claim of entitlement to service connection for vertigo.  The Veteran appealed the decision to the United States Court of Appeals for Veterans' Claims (Court). 

In a June 2016 Order, the Court vacated the Board's May 2015 decision.  Receipt of notice of the Veteran's death in April 2016 was noted, and no eligible parties to substitute into the case were noted.  


FINDING OF FACT

In November 2015, while the case was in appellate status at the Court, the Veteran died.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died in November 2015 while an appeal was pending at the Court.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  As noted in the introduction, the Court vacated the Board's May 2015 decision and the April 2016 Court Order reflects there are no parties eligible for substitution.  


ORDER

The appeal is dismissed.




		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


